Citation Nr: 1129840	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

When this matter was previously before the Board in January 2011, it was remanded for further development.  


FINDINGS OF FACT

The Veteran's current left knee disability was not present until more than one year following his discharge from his active service and is not etiologically related to his active service.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letters mailed in January and March 2006, prior to the originating agency's initial adjudication of the claims.  In addition, the Veteran's service treatment records as well as pertinent post-service treatment records have been obtained.  

In addition, the pertinent service and post-service treatment records have been obtained and VA has afforded the Veteran an appropriate VA examination.  In January 2011, the Board remanded the case for the purpose of affording the VA examination.  The requested examination was performed in February 2011; the Board has reviewed the examination report and finds and it is in substantial compliance with the Board's remand directive.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his left knee disability is related to an injury during his active service.  

An April 1978 enlistment examination noted normal lower extremities.  Subsequent service treatment records show that in May 1981, the Veteran was treated for a left knee injury when a reel of commo wire fell on his left knee just above the patella.  The Veteran had full range of motion in the knee, but had pain, swelling and a laceration.  The Veteran's laceration was sutured.  A follow-up May 1981 record noted that the Veteran's sutures were removed and there was no discharge or swelling present in the left knee.  A December 1981 noted complaints of left knee pain after the Veteran bumped his knee against a desk.  An assessment of rule out a mild contusion of the left patella was provided.  Service treatment records are otherwise silent to any further complaints of left knee pain or injury.

An August 2000 National Guard Reserve examination noted normal lower extremities.  A report of medical history of the same date was silent to any complaints of a knee injury.

Post service private treatment records from S.Y., MD, dated April to July 2007 reflect treatment for internal derangement of the left knee, patellofemoral syndrome, and patellar tendon tendonitis.  In a July 2007 letter, the physician stated that he treated the Veteran since April 2007 and that the Veteran had provided a history of injuring his knee in May 1981.  The Veteran reported that since the injury he had experienced off and on aches and pains in the same knee.  The physician stated that because the same knee that the Veteran injured in 1981 had remained periodically symptomatic, there was a reasonable degree of medical probability that there was a causal correlation between the current symptoms and the May 1981 injury.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in October 2010 at which time he testified that he injured his knee while laying communication wire while on active duty in Germany in 1981.  He stated that he had an operation performed on his knee in the field at the time of his injury and then was put on a limited duty profile for about two weeks.  He stated he was off and on a limited profile a couple of time after the initial profile.  The Veteran further testified that he had problems with his left knee, particularly with occasional aching, continuing after his discharge from active service.  He stated that he finally sought treatment with a private physician in 2007.

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that during active duty in Germany in May 1981, a wire reel fell on his left leg, and that the resulting laceration was treated in the field with stitches.  The Veteran stated he had intermittent left knee pain since 1981 with pain worst with stair climbing and excessive ambulation.  After physical examination, the examiner provided a diagnosis of patellofemoral syndrome and mild degenerative joint disease.  

After review of the record, the examiner noted that service treatment records confirmed that the Veteran sustained an injury to the left knee that required suturing.  However, the examiner noted that there was no mention of any medial joint line tenderness, instability or repeat injury to the left knee.  Thus, the examiner summarized that the Veteran had a documented active duty injury to the left knee that required in-field medical attention, but no further treatment.  The injury was not pursued during his military career and the Veteran declined a separation physical suggesting that the knee did not bother him at the time of separation.  However, the Veteran did begin to seek specialty medical attention for the same knee in the mid-2000s.  The examiner stated that while it was possible that the Veteran's current left knee condition was on a continuum with his military injury, the lack of continuity in the records as well as the denial of the separation examination suggested that the injury sustained in the military had resolved prior to separation, and does not support the Veteran's claim that the military injury was connected to his current knee condition.

The Board notes that the Veteran submitted a statement in April 2011 disagreeing with the February 2011 VA examination and opinion.  The Veteran stated that he informed the examiner that he had a previous surgery on his left knee during service, and that military records reflected the in-service surgery.  Further the Veteran asserted that the examiner did not provide a physical examination of the knee.   

However, as noted above, while review of service treatment records do show an injury to the left knee treated with sutures in May 1981, the record is completely silent to any surgery of the left knee.  Further, while the Veteran asserts that the examiner did not conduct an actual physical examination, the VA examination showed measured ranges of motion for the bilateral knees, as well as objective findings of subpatellar tenderness, crepitation, and lack of objective pain on range of motion testing.  Further the examiner reviewed the claims file, including service treatment records, and provided a rationale for his opinion regarding the etiology of the Veteran's current left knee disability.  As such, the Board finds the VA examination to be adequate.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left knee disability.  The Board notes that service treatment records showed treatment for a left knee injury in May 1981, as well as complaints of left knee pain after bumping the knee in December 1981 with no further treatment or complaints of left knee pain during the Veteran's active service.  

Moreover, on an August 2000 National Guard Reserve examination, the Veteran did not indicate any complaints of a left knee disability, and no abnormalities of the lower extremities were noted.  Further, post-service VA treatment records are silent to any complaints of or treatment for a left knee disability until 2007, nearly 23 years after his discharge from active service.  

The Veteran is diagnosed with degenerative joint disease (DJD), but there is no evidence DJD became manifest during service or to a compensable degree within the first year after discharge from service.   Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

Additionally, while the Veteran is competent to allege that he has had intermittent left knee problems since injuring his left knee in service, the Board has not found his statements concerning a continuity of symptomatology to be credible.  In this regard, the Board notes that no pertinent complaints or abnormal findings were recorded during the August 2000 National Guard Reserve examination, and there is no post-service medical evidence of any pertinent complaint or abnormal finding for more than two decades after the Veteran's treatment in service for a left knee injury.  The Board also notes that there is no corroborating evidence of a continuity of symptomatology or medical evidence linking the Veteran's current left knee disability to service.  

The only medical evidence addressing whether the Veteran's left knee disability is related to service is the July 2007 letter from the Veteran's private physician and a February 2011 VA examination.  The Board notes that the Veteran's private physician stated that there was a reasonable degree of medical probability that there was a causal correlation between the current left knee symptoms and the May 1981 injury, however, this opinion is speculative, was based on the Veteran's reported history, and did not include a review of the claims file.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Conversely, the VA examiner opined that review of the medical record, particularly the lack of continuity of complaints and treatment, did not support the Veteran's claim that his current left knee disability was connected to his May 1981 left knee injury.  Particularly, the examiner noted that the Veteran did sustain an injury during active service, but declined a separation examination.  Further the examiner pointed out that the Veteran did not seek any treatment for a left knee disability for the remainder of his active military service, nor for many years after his discharge.  The Board has found this opinion to be very probative because it is based upon an examination of the Veteran, his pertinent history, review of the claims file, and is consistent with what is otherwise shown by the medical evidence and with the Board's determination that there is no credible evidence of a continuity of the left knee symptomatology present during the Veteran's active duty. 

The Board acknowledges at this point that the Court recently held that review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In assigning greater probative value to the opinion of the VA examiner, the Board does not rely exclusively on the VA examiner's access to the claims file, although in a case of entitlement to service connection access to the STRs associated with the claims file is one factor in weighing probative value.  Rather, the Board finds the opinion of the VA examiner to be more probative because the opinion of the VA examiner is supported by clinical rationale and is consistent with other objective medical evidence of record.  

As true with any piece of evidence, the credibility and weight to be assigned to these medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Moreover, although the Veteran might sincerely believe that his current left knee disability is related to service, as a layperson, he is not capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, to the extent the Veteran may have had any symptomatology in service; such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Further, whether his currently diagnosed patellofemoral syndrome and mild degenerative joint disease is related to the left knee injury during service, or is otherwise etiologically related to service is a medical question.  As discussed above, the medical evidence addressing this question is against the claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a left knee injury is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


